69 F.3d 541
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Royal D. ROSS, Appellant,Margaret ROSS, Plaintiff,v.ROSSCOFF;  Jerry TERLLE;  John Souza;  Steve Reeves;  JoeNoose, Appellees.
No. 95-1746.
United States Court of Appeals, Eighth Circuit.
Submitted:  September 26, 1995.Filed:  November 1, 1995.

Before FAGG, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Royal D. Ross, who is involuntarily confined in a Missouri mental hospital, appeals the district court's1 dismissal of his 42 U.S.C. Sec. 1983 action.  The district court correctly observed and Ross appears to concede that his claim concerning the revocation of his conditional release from the hospital is actually a challenge to his continued confinement under 28 U.S.C. Sec. 2254.  Ross has failed to make the requisite showing that he has no nonfutile state remedies, and thus he is not entitled to habeas relief.  See Duvall v. Purkett, 15 F.3d 745, 746 (8th Cir.), cert. denied, 114 S.Ct. 2753 (1994);  Kolocotronis v. Holcomb, 925 F.2d 278, 279 (8th Cir.1991) (to satisfy exhaustion requirement, person confined in Missouri mental institution must petition state trial court for release and appeal to state appellate courts).  Having carefully reviewed the record, we conclude that Ross's remaining section 1983 claims were properly dismissed.  Thus, the judgment of the district court is affirmed without further discussion.  See 8th Cir.  R. 47B.


2
A true copy.



1
 The Honorable Scott O. Wright, United States District Judge for the Western District of Missouri, adopting the report and recommendation of the Honorable William A. Knox, United States Magistrate Judge for the Western District of Missouri